Citation Nr: 1745730	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  07-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disorder.

3.  Entitlement to service connection for prostate cancer status post prostatectomy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

6.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1976.  He also served on active duty for training (ACDUTRA) from April 1965 to September 1965, and he served in the United Air Force Reserve from April 1988 to August 1988.

These matters came to the Board of Veterans' Appeals (Board) from September 2006 and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held in September 2010.  A transcript is of record.  

These issues were remanded in August 2012.

The issues of entitlement to service connection for gout, prostate cancer, hypertension, and erectile dysfunction, and entitlement to SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2006 RO decision, entitlement to service connection for an eye disability was denied; the Veteran did not file a notice of disagreement.

2.  Additional evidence received since the RO's September 2006 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability.

3.  The Veteran's decreased visual acuity is due to refractive error and is not a disability for the purposes of entitlement to VA compensation benefits.

4.  An eye disability did not manifest during service and is not otherwise due to active service.


CONCLUSIONS OF LAW

1.  The September 2006 RO decision denying entitlement to service connection for an eye disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

2.  New and material evidence has been received since the September 2006 RO decision that denied entitlement to service connection for an eye disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for an award of service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 4.9.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims (Court) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In March 2009, April 2015, July 2015, and October 2015, the Veteran was provided notices with regard to his claim of service connection for an eye disability, including his claim to reopen.  The notice provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  

The Board also finds that VA has complied with all assistance provisions of VCAA to include substantial compliance with the August 2012 Board Remand, to include obtaining outstanding treatment records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA treatment records, private treatment records, and lay statements and testimony from the Veteran.  There is no indication of relevant, outstanding records which would support the bilateral eye service connection issue.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral eye issue being addressed below.  

New and Material Evidence Discussion

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

An October 1965 Report of Medical Examination reflects that his distant vision was 20/20 and he passed his color vision test.  08/06/2014 STR-Medical at 45.  A March 1971 optometry record reflects questionable constricted fields.  Id. at 73.  A July 1975 service treatment record reflects that the Veteran was provided with an eyewear prescription.  Id. at 4.  August 1975, August 1976, August 1978, May 1980, September 1980, March 1984, May 1987 Reports of Medical History reflects that he checked the 'Yes' box for 'wear glasses or contact lessons.'  Id. at 5, 22, 28, 30, 33, 42, 50.  The May 1987 Report of Medical History reflects that the Veteran has worn glasses for farsightedness since 1984 and that his present prescription is adequate.  Id. at 31.  June 1975, August 1976, May 1979 and May 1988 Reports of Medical Examination reflects that his 'eyes-general' were clinically evaluated as normal.  Id. at 26, 35, 52, 59.  The May 1979 report reflects that his distant and near visions were 20/20.  His field of vision was normal.  He passed the color vision test.  Id. at 27.  The May 1988 report reflects that his distant vision was 20/20 and his near vision was 20/40 corrected to 20/20.  His field of vision was normal and he passed the color vision test.  Id. at 36.

VA treatment records dated in 2005 reflect that 'gradual reduced visual acuity' is reflected in his problem list.  09/28/2006 Medical Treatment Record-Government Facility at 11.

A January 2006 private optometry visit record reflects visual impairment and he was prescribed glasses.  02/06/2006 Medical Treatment Record-Non-Government Facility at 26.

In a September 2006 rating decision, the RO denied entitlement to service connection for an eye disability.  This determination found that the Veteran did not have an eye disability due to service.  This determination also noted that the Veteran began wearing glasses for reading during service, that post-service records reflected visual impairment, and that refractive error is a congenital or developmental defect which is not considered a disability for compensation purposes.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In September 2010, the Veteran testified that his vision had deteriorated during service and that he needed glasses.  09/16/2010 Hearing Testimony at 8.  He testified that he suffers from nearsightedness.  Id. at 9.  

A November 2014 treatment record reflects impressions of vitreous detachment, both eyes, stable; pseudophakia of left eye, stable; and, age-related nuclear cataract of right eye - worsening.  11/11/2015 Medical Treatment Record-Non-Government Facility.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In light of the Veteran's testimony regarding his in-service visual/eye symptomatology and the November 2014 diagnoses, the Board finds that the aforementioned evidence is new and material.  

For the above reasons, the claim of service connection for a bilateral eye disability is reopened.  38 U.S.C.A. § 5108.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran does not assert that he incurred a superimposed disease or injury during service.  Rather, he asserts that his vision deteriorated during service.  09/16/2010 Hearing Testimony at 8.  As detailed hereinabove, the evidence establishes that the Veteran received a glasses prescription during service, and that he sought treatment related to his visual acuity.  08/06/2014 STR-Medical.  Likewise, post-service he has continued to seek treatment related to his visual acuity.  As detailed, he has current diagnoses of vitreous detachment, pseudophakia of the left eye, and cataracts of the right eye.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury creating additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The evidence of record does not support a finding that the Veteran's congenital eye defects were subject to a superimposed injury or disease during service nor that the Veteran has sustained a disability of the right or left eye due to service.  As detailed, service treatment records do not reflect treatment for a disease or injury during any period of service, nor does the Veteran assert any injury or disease during service, other than treatment for decreased visual acuity due to a congenital eye condition.  The evidence of record does not support a finding that his current diagnoses are due to any in-service injury or disease.  Moreover, the current diagnoses were rendered many years after separation from service.  In this regard, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  

It is noted that the RO did not provide a VA examiner to review the Virtual folders for a nexus opinion for the bilateral eye service connection claim but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

There is no evidence to establish a link between any current eye disability and service, and as discussed service connection for a congenital condition does not warrant service connection.  

As the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his claimed eye disability, it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of these claimed disabilities in service.  

The Board has given consideration to the competent lay recollections of the Veteran as to what occurred during service and his eye symptomatology; however, he does not have the medical expertise to diagnose his disabilities and opine on any etiological relationship to service.  Notwithstanding this, as detailed, the Veteran does not claim any superimposed injury during service, nor does the record suggest one.  Thus, the Board does not find it necessary to request that a VA examiner proffer an etiological opinion as to his treatment for a congenital eye condition.  

As the competent evidence shows that the Veteran has congenital eye defects and no chronic eye disabilities due to an injury sustained in service, there is no basis for granting service connection for a bilateral eye disability in this case.  Thus, the Veteran's claim of service connection for a bilateral eye disability is denied.


ORDER

Service connection for a bilateral eye disability is reopened, but service connection is denied for a bilateral eye disability.



REMAND

Gout

During his September 2010 hearing, the Veteran testified that he had been treated for foot problems by a VA doctor in 1985.  09/16/2010 Hearing Testimony at 18.  

In June 2016, the RO requested treatment records from the Dallas VA Medical Center (VAMC) for the period prior to 2006, and requested a negative response if the records were not of record or unavailable.  VA 10-7131 Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  Unfortunately, the Dallas VAMC did not provide a negative response.  While the Board acknowledges that VA treatment records on file reflect that on August 30, 2005 the Veteran was seeking to establish VA care, such still does not provide sufficient information as to whether the Veteran underwent treatment in 1985.  See 10/26/2016 CAPRI at 62.  Thus, remand is necessary to request VA treatment records from 1985.  

In November 2016, the Veteran underwent a VA examination pertaining to his claimed gout.  The examiner noted that service treatment records do not reflect any evaluation or treatment for a diagnosis of gout during active service.  The examiner also noted that the earliest notation of gout in the available records is in 2006.  

The Board notes, however, that private treatment records were associated with the record which reflect a diagnosis of gout in April 2005.  12/13/2012 Medical Treatment Record-Non-Government Facility at 3-5.  While such period only constitutes one year period prior to 2006 notation, this suggests that the examiner may not have reviewed all of the relevant treatment records prior to proffering an opinion.  Thus, remand is necessary for an addendum opinion.  

Hypertension

The issue of entitlement to service connection for hypertension was remanded to obtain an opinion on whether the Veteran's hypertension is due to service.  The examiner was to address the Veteran's assertion that he was told he had elevated blood pressure readings in service.  

An April 2016 VA examiner opined that the Veteran's hypertension is less likely than not due to service noting that "[d]uring service, condition was acute only.  There is no evidence of chronicity of care.  A nexus has not been established."  Such opinion does not contain an appropriate rationale as it does not address the Veteran's assertion that he was told he had elevated blood pressure readings in service.  Thus, an addendum opinion is necessary.

Prostate cancer

The issue of entitlement to service connection for prostate cancer was remanded to obtain an opinion on whether the Veteran's prostate cancer is due to service.  The examiner was to address the Veteran's prostatitis in December 1972.  

An April 2016 VA examiner opined that the Veteran's prostate cancer is less likely than not due to service noting that "[d]uring service, condition was acute only.  There is no evidence of chronicity of care.  A nexus has not been established."  Such opinion does not contain an appropriate rationale as it does not address the Veteran's in-service prostatitis.  Thus, an addendum opinion is necessary.

Erectile dysfunction & SMC

The Veteran's claim of service connection for erectile dysfunction and entitlement to SMC based on loss of use of a creative organ are inextricably intertwined with the service connection claims being remanded, thus the Board will defer consideration of the appeal with regard to these issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's treatment records from the Dallas VAMC from the 1980s.  If such records are not available, a negative response must be provided.  

2.  Thereafter, request that the November 2016 VA examiner (or another examiner with appropriate expertise if the November 2016 examiner is unavailable) review the claims file and provide an opinion as to whether the Veteran's gout is at least as likely as not (50 percent or greater) due to military service?  The examiner should acknowledge and address the April 2005 diagnosis of gout, and any prior complaints or diagnoses related to the feet.  

A complete rationale must be provided for all opinions rendered.  

3.  Request that the April 2016 VA examiner (or another examiner with appropriate expertise if the April 2016 examiner is unavailable) review the claims file and provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater) due to military service?  The examiner should address the Veteran's assertion that he was told he had elevated blood pressure readings in service in formulating an opinion.

A complete rationale must be provided for all opinions rendered.  

4.  Request that the April 2016 VA examiner (or another examiner with appropriate expertise if the April 2016 examiner is unavailable) review the claims file and provide an opinion as to whether the Veteran's prostate cancer is at least as likely as not (50 percent or greater) due to military service?  The examiner should address the diagnosis of prostatitis in December 1972 in formulating an opinion.

A complete rationale must be provided for all opinions rendered.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


